In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Kings County (Olshansky, J.), dated April 6, 2011, which denied her motion to reopen the dispositional hearings for the subject children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the mother’s motion to reopen the dispositional hearings (see Matter of Alize Lee D. [April Veronica W.], 73 AD3d 767, 768 [2010]). The procedural remedies available to a party who seeks to affect an order of disposition terminating his or her parental rights are to move for leave to renew or reargue (see CPLR 2221), to petition for modification of the order (see Family Ct Act § 635), or to appeal from the order (see CPLR 5501 et seq.). Here, the mother failed to seek leave to renew or reargue the orders of disposition or to petition for modification of those orders. Further, this Court previously dismissed the mother’s appeals from the orders of disposition based on her failure to perfect the appeals. Thus, the Family Court properly denied the mother’s motion to reopen the dispositional hearings (see Matter of Jessica D. [Florence D.], 17 NY3d 711 [2011]).
*883The mother’s remaining contentions are without merit or not properly before this Court. Mastro, A.P.J., Balkin, Sgroi and Cohen, JJ., concur.